DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/4/2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 11/4/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kim et al (US 20210296728 A1).
Regarding claim 1, Kim discloses a battery casing (10) for a vehicle comprising a lower panel (200); a sidewall member (360) provided on an upper surface of the lower panel along a perimeter of the lower panel and configured to house battery modules in an internal space thereof, a cooling unit (300) provided under the lower panel and joined to a lower surface of the lower panel, with a cooling channel (310) provided in the lower panel to cool the battery modules; and a protective panel (500) provided under the cooling unit (300) and configured to protect the battery modules [Fig. 1-4; paragraph 0091-0121].
Regarding claim 2, Kim teaches at least one lateral member (110) configured to increase lateral stiffness of the battery casing and at least one longitudinal member (130) configured to increase longitudinal stiffness of the battery casing are provided in the internal space of the sidewall member and disposed over the lower panel (200) and the battery modules are housed between the lateral member and the longitudinal member [Fig. 1-4; paragraph 0092, 0095, 0097, 0107-0108].

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 3-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20210296728 A1) as applied in claim 1 and further in view of Lee et al (US 20180019508 A1).
Regarding claim 3, Kim remains silent about heat dissipation fin configured to dissipate heat generated from the battery. Lee teaches a battery module wherein heat dissipation fins (400) (cooling fin) are provided in addition to cooling plate (300) and configured to dissipate heat generated from the battery modules [Fig. 3-4; paragraph 0093-0099]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing 
Regarding claim 4, Lee teaches that the heat dissipation fin (400) (cooling fin) includes an upper end, a central part and a lower end and wherein the central part is disposed between the battery modules, and the upper end and the lower end are bent toward one side of the battery modules and extend in a horizontal direction [Fig. 3].
Regarding claims 5-6, Lee teaches that the lower end of the heat dissipation fin (400) (cooling fin) includes a first horizontal part bent toward the one side of the battery modules and extending in the horizontal direction, and a second horizontal part slantly bent downward from the first horizontal part and horizontally extending from an end of the slantly bent part toward the one side of the battery modules.
A space as indicated by A5 in FIG. 5 may be formed between the lower end of the cooling fin 400 located below the cartridge C1 and the lower end of the cooling fin 400 located below the cartridge C2, and an adhesive B may be filled in this space. In other words, the adhesive B may be filled at least in a space defined by a lower surface of the cartridge, an upper surface of the cooling plate 300, a left surface of the lower end of one cooling fin 400 and a right surface of the lower end of another cooling fin 400 [Fig. 4-5; paragraph 0100-0107].
Regarding claims 7-9, Kim teaches a plurality of junctions at which an upper surface of the cooling channel and the lower surface of the lower panel are joined to each other are formed between the cooling channel and the lower panel. Kim also teaches that the cooling channel includes a plurality of arches each having a downwardly convex shape [Fig. 8] and it would have been obvious to dispose the 
Regarding claim 12, Kim teaches that the cooling channel is joined to the lower surface of the lower panel, and forms a closed cross-section with the lower surface of the lower panel so that a flow passage along which cooling water flows is formed, and the flow passage is parallel to a direction in which the battery modules are oriented [Fig. 4, 8].

12.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20210296728 A1) in view of Lee et al (US 20180019508 A1) as applied in claim 7 and further in view of Templeman et al (US 20190044117 A1).
Regarding claims 10-11, Kim/Lee remains silent about a shock absorber. However, Templeman teaches a battery case (10)  for a vehicle comprising a lower battery containment plate (14), an upper battery containment plate (16) and a number of shock absorbing elements (20). The lower battery containment plate (14) supports the battery (22) on the shock absorbing elements (20) and may be formed of molded plastic, thermoplastic rubber, thermoplastic elastomer (TPE), thermoplastic polyurethane (TPU), or any other suitable material or component. [Fig. 1-4; paragraph 0023, 0029]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing shock absorber in order to absorb shock in case of a crash and thereby prevent from battery explosion.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723